FILED
                            NOT FOR PUBLICATION                             MAY 25 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SUNG ILL KIM; JUNG SUK KIM;                      No. 07-70349
YOUNG WOO KIM,
                                                 Agency Nos. A075-624-413
             Petitioners,                                    A075-624-414
                                                             A075-624-415
  v.

ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Resubmitted May 24, 2010 **
                             San Francisco, California

Before: HUG, SKOPIL and BEEZER, Circuit Judges.

       Sung Ill Kim, Jung Suk Kim and Young Woo Kim (collectively “Kim”)

petition from the Board of Immigration Appeals’ (“BIA”) final order of removal.

The immigration judge (“IJ”) denied Kim’s request for a continuance of his


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal proceedings pending the appeal of the revocation of his I-140 work visa

with the Administrative Appeals Unit. The BIA affirmed, without opinion, the IJ’s

decision. When the BIA summarily affirms the IJ’s decision, we review the IJ’s

decision as that of the agency. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir.

2009). We review the denial of a continuance for abuse of discretion. Id.

      We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(1). We deny Kim’s

petition for review.

      The facts of this case are known to the parties. We do not repeat them.

      The BIA properly denied Kim’s request for a continuance. A continuance

may be granted “for good cause shown.” 8 C.F.R. § 1003.29. “Absent a showing

of clear abuse, we typically do not disturb an IJ's discretionary decision not to

continue a hearing.” Biwot v. Gonzales, 403 F.3d 1094, 1099 (9th Cir. 2005).

Still, the BIA “abuses its discretion when it fails to state its reasons and show

proper consideration of all factors when weighing equities and denying relief” or

when it fails to consider “the facts and circumstances of [the] case that were

relevant to the grant or denial of a continuance.” Ahmed, 569 F.3d at 1014

(quoting Arrozal v. INS, 159 F.3d 429, 432 (9th Cir. 1998)) (internal quotation

marks omitted).




                                           2
       Here, Kim claims to have filed an appeal of the revocation of his I-140 work

visa with the Administrative Appeals Unit, but the record indicates only a letter

from his attorney that does not comply with the agency’s appeal process.

Moreover, nothing in the record contradicts the sworn statement of an

Administrative Appeals Unit officer that Kim never properly appealed the

revocation of his I-140.

       Kim’s remaining claim that the discretionary denial of a continuance

violated his due process rights fails. See Munoz v. Ashcroft, 339 F.3d 950, 954

(9th Cir. 2003) (“Since discretionary relief is a privilege . . . , denial of such relief

cannot violate a substantive interest protected by the Due Process clause.”).

       DENIED.




                                             3